Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The original spefication does no teach he limitation “the first set of wheels to move relative to the luggage body only in translation along the longitudinal axis such that the first set of wheels is non-pivotable”, and “the second set of wheels to move relative to the luggage body only in rotation about the fixed pivot axis such that the second set of wheels is non-extendable” This is a new matter rejection.  a) Note the specification teaches the wheels 222 are swivel wheels and not “non-pivotable”.  b) Also, with nothing in the specification suggests the first set of wheels to move relative to the luggage body only in translation along the longitudinal axis as swivel wheels are rotationally movable relative to the luggage, c) similar to the later limitation, it seems that applicant means to have frame attached to the second set of wheels to move relative to the luggage body only in rotation about the fixed pivot axis, the wheels themselves are movable swivelly and rotationally as well. 
	
Claims 1, 8, 11-12, 15, 20, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 101436863 B1) in view of Baldwin (11140958), and further in view of Guo (20190246754) or Yves (FR2933579). Jang teaches a luggage body defining at least one luggage compartment, the luggage body having an outer surface, a seat supported by the luggage body, a safety belt 139 connected to the seat, a first set of front wheels 113 generally disposed below a bottom of the luggage body, a second set of rear wheels 116, the second set of wheels being selectively movable with respect to the luggage body between a stroller position (fig. 1) and a non-stroller position (fig. 6), the second set of wheels in the stroller position spaced farther from the first set of wheels than in the non-stroller position, the second set of wheels in the stroller position located to support the luggage body in a reclined orientation.  
The seat 130 is a structure for seating the child. The seat 130 may specifically include a back plate 131, a hip plate 135, and a belt 139. 
..
For the latter, the seat 130 may be fastened to the body 110, as opposed to the above. Specifically, the first fastening portion 151 may be fastened to the second fastening portion 156. Then, the first frame 115a of the movement module 112 may be taken out from the first channel 114a to make a state as shown in FIG. 1. In this case, as the body 110 is inclined backward, the seat 130 also tilts backward so that the carrier has a stable posture. (with emphasis)

Jang meets all claimed limitations except for a) the front wheels being movable/extendable, and b) the one or more fame members being pivotable about a fixed pivot axis.   Baldwin teaches that it is known in the art to provide the front wheels retractable for height adjustability via telescoping arms 60.   
Each increment and/or decrement of height is approximately about ½ inch. In operation, when an additional luggage bag 50 is positioned on side portion 18 and handle 11 and when travel suitcase 10 is pulled to be displace to various locations, telescopic wheel adjuster 60 are adjusted to extend and retract front wheels and/or rear wheels 17 so that travel suitcase 10 displaces steadily with stability and without much experiencing tumbling of travel suitcase 10. In one embodiment, telescopic wheel adjuster 60 can be adjusted up to three length adjustments. The adjustment can be manually done or by use of a mechanical mechanism (not illustrated in Figures) provided with a push button (not illustrated in Figures) to actuate the mechanical mechanism. The mechanical mechanism can be a pull-rod mechanism.   (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide It would have been obvious to one of ordinary skill in the art to provide adjustable front wheels as taught by Baldwin to provide the desired height and/or inclination for stability during handling the suitcase.
Regarding the frame members being pivotable about a fixed pivot axis, Guo teaches that it is known in the art to provide the frame of the back wheels pivotable about a fixed pivot axis at 12a and a retainer being 12a/28a
 [0024] In the sixth state-of-use, the casing 1a has a holding groove 12a concaved at the rear surface to correspondingly hold the at least one auxiliary stand 27a in the holding groove 12a. Besides, the casing 1a further has an actuating part 28a exposed out at the rear surface of the casing 1a; and a displacement unlocking can be done by depressing the actuating part 28a for pivoting so that the at least one auxiliary stand 27a is changed from being folded and held in the rear surface of the casing 1a into being extended and released from the rear surface of the casing 1a, as shown in FIG. 6 and FIG. 7. (with emphasis)

Yves also teaches a stroller/luggage type with the back wheels pivotable about a fixed pivot axis at 23 and a retainer at recess 18 in fig. 1.  It would have been obvious to one of ordinary skill in the art to provide the frame of the back wheels pivotable about a fixed pivot axis as taught by Guo or Yves to provide a simpler attachment unit for ease of operation, less cost and effective manufacturing and/or to save parts.
Applicant is noted that a) all the applied references are directed to stroller/luggage type.  Therefore they are all in the same analogous art and modification based on each other are obvious, b) the various recitations about the movement of the front wheels being extendable and the back wheels being in stroller and non-stroller positions in the claims, e.g. 8, 21, 23,  are inherent in the combination and these positions are obvious to one of ordinary in the art, c) note that Baldwin teaches that either front or rear wheels or both may be telescopingly extendable suggesting that the various inclinations are numerous whether backward or forward, d) regarding the back frame being fixedly connected, note that there are numerous references teaches this feature including the applied secondary references and other cited references including Sidhu (20120161408),  Fegler et al. (7793970), White (8602185), Clarke et al. (20150075933) all in the same analogous art.  
The combination as claimed was nothing more than the combination of familiar elements and methods in the same analogous art, each performing the same function it had been known to perform yielding predictable results, (see Randall MFG v. Rea (Fed. Cir. 2013) and KSR).
Regarding claim 24, note the retainer being the push button or pull rod mechanism (col. 4, ln. 33).  It would have been obvious to one of ordinary skill in the art to provide exactly two positions as claimed to provide the desired adjustability of the wheels. 
Claims 6-7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Jang rejections, as set forth above, in view of McFarland et al. (20090289480) or Caldana (20040066069).  The Jang combination meets all claimed limitations except for the seatbelt with the strap extending from the back to the base.  McFarland teaches that it is known in the art to provide a seat with safety belt at 7 and strap at 5.  Caldana also teaches that it is known in the art to provide a seat with safety belt at 6 and strap at 5.  it would have been obvious to one of ordinary skill in the art to provide a seat with a back and a base movable with the back and strap extending from the back to the base to provide an alternative seat structure and less weight and/or for smaller to ease traveling.
Regarding claim 19, note the back retainer in fig. 2.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jang rejections, as set forth above, in view of Helman (9596939).  Helman teaches that it is known in the art to provide a seat for use with a wheeled luggage with the seat being collapsible inside a zipper pocket at 170a/170b.  it would have been obvious to one of ordinary skill in the art to provide a seat for use with a wheeled luggage with the seat being collapsible inside a zipper pocket as taught by Helman to provide an alternative seat structure for collapsibility and/or portability when travel with an infant.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the Jang rejections, as set forth above, in view of either Al-Hashemi et al. (9095193) or Hong (7303070).  The modified back frame of Jang meets all claimed limitations except for the clip.  Either Al-Hashemi or Hong, each teach a clip at 36 and 138 for holding a pivotable frame respectively.   It would have been obvious to one of ordinary skill in the art to provide a clip as taught by Hashemi or Hong to provide an alternative mechanism to hold the frame in the retracted position.

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733

/TRI M MAI/Examiner, Art Unit 3733